        Case 1:18-cr-00713-JMF Document 139 Filed 03/01/21 Page 1 of 1




                              PARKER AND CARMODY, LLP
                                     ATTORNEYS AT LAW
                                     30 EAST 33RD STREET
                                          6TH FLOOR
                                     NEW YORK, N.Y. 10016

  DANIEL S. PARKER                                                    TELEPHONE: (212) 239-9777
  MICHAEL CARMODY                                                     FACSIMILE: (212) 239-9175
  CHRISTINA S. COOPER                                                 DanielParker @ aol.com


                                                         February 26, 2021
  By ECF
  Hon. Jesse M. Furman
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

                             Re: United States v. Nkanga Nkanga
                                        18 Cr 713 (JMF)

  Dear Judge Furman:

         We write in advance of the conference scheduled for April 19, 2021 to advise the
  Court and the Government that the defendant received his first COVID vaccine on
  February 24, 2021 and he is scheduled to receive the second vaccine on March 24, 2021.

          Thank you for your attention to this matter.

          My continuing best wishes to you and your staff.

                                                         Respectfully submitted,


                                                         Daniel S. Parker
                                                         Joshua Horowitz
                                                         Benjamin Silverman

  Cc: all parties by email


In light of the Defendant's imminent vaccination, the parties shall confer and, no later than
March 22, 2021, submit a joint letter indicating their views on whether or when the
Defendant's bail should be revoked and he should be ordered to voluntarily surrender to
begin serving his sentence. If the parties disagree, they should indicate whether the
Court should set a briefing schedule (in which case they should propose one) or hold a
conference sooner than April 19, 2021. The Clerk of Court is directed to terminate
ECF No. 138 and to docket this in both 18-CR-713 and 20-CV-2871. SO ORDERED.



                                                                         March 1, 2021
